In a proceeding pursuant to section 964 of the Penal Law, the appeal is from an order which (1) denied appellant’s cross motion to vacate and set aside a restraining order entered on appellant’s default in appearing and answering, and to permit it to answer the petition on the merits, and (2) granted respondent’s motion to punish appellant for contempt for failure to comply with the restraining order to the extent of designating an Official Referee to hear and report as to appellant’s contempt and respondent’s pecuniary loss or injury arising therefrom. The Special Term held that appellant’s default was willful and intentional and that appellant made no factual showing of a meritorious defense. Appeal from order insofar as it provided for the designation of an Official Referee to hear and report dismissed, without costs. No appeal lies from an order of reference to hear and report (Ambassador Realty Co., v. Nicolay, 1 A D 2d 972; Appelbaum v. Perlmutter, 2 A D 2d 894, 895). Order insofar as it denied appellant’s cross motion affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldock, Hallinan and Kleinfeld, JJ., concur; Murphy, J. deceased.